Citation Nr: 0819229	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left ankle disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.  The Board notes that the RO 
has found that new and material evidence had been submitted 
with regard to both issues; however, the Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As such, the Board has phrased the issues on appeal as those 
involving the submission of new and material evidence.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

Because of the Board's action of reopening the veteran's 
claim and the need for further development of the evidence, 
the issues involving the left ankle and back are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  Service connection for residuals of a left ankle injury 
and a back injury was denied by the agency of original 
jurisdiction (AOJ) decision in June 1956.  

3.  The evidence received subsequent to the June 1956 AOJ 
action includes written statements by the veteran and private 
medical opinions concerning the etiology of the veteran's 
current disabilities of the ankle and back.  This evidence 
does raise a reasonable possibility of substantiating the 
veteran's claim of service connection for a left ankle 
disorder and a back disorder.  


CONCLUSIONS OF LAW

1.  The AOJ decision of June 1956 denying entitlement to 
service connection for residuals of a left ankle injury is 
final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), 
Part II, Par. III; Veterans Administration Regulation 1008; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  The AOJ decision of June 1956 denying entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part 
II, Par. III; Veterans Administration Regulation 1008; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left ankle 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2007).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 


5106, 5107, 5126 (West 2002)) became effective in November 
2000.  This liberalizing legislation is applicable to all 
claims for VA benefits, to include claims to reopen 
previously denied claims of service connection.  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2007)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a left ankle disability and a back disorder was received 
in October 2004, these regulatory provisions apply.  The 
Board observes, however, that the VCAA appears to have left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2007).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a back disability and a 
left ankle disorder, it is the Board's conclusion that the 
VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the veteran's 
service connection claim for a left ankle disability and a 
back disability, and the decision at this point poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

After the veteran was released from active duty, he submitted 
a claim to the VA asking that service connection be granted 
for disabilities affecting the left ankle and the back.  He 
contended that while in service, he injured both body parts, 
and that he continued to suffer from both conditions 
following his release from service.  The RO reviewed the 
veteran's claim and concluded that since disabilities of the 
back and ankle were not noted on the veteran's end-of-service 
physical exam, service connection would not be granted.  The 
RO issued that decision in June 1956.  The veteran was 
notified but he did not appeal that action.  Hence, that 
decision became final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Veterans 
Administration Regulation 1008; currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

In October 2004, the veteran requested that his claim be 
reopened.  The veteran submitted additional documents and two 
private medical opinions concerning the left ankle and the 
back.  The opinions were submitted by two different doctors.  
The examiner who had provided treatment for the veteran's 
feet opined that the type of injury that the veteran 
purportedly withstood in service to his left ankle would 
produce the type of residuals from which the veteran was 
claiming thereof.  As to the opinion submitted by the other 
medical provider, that examiner proposed that the type of 
injury claimed by the veteran would produce the type of 
disability of the back from which he now was claiming.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such 


evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

As reported above, a June 1956 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
disabilities of the back and left ankle.  The basis for the 
denial was that the veteran did not have current disabilities 
of either the ankle or back.  When the RO denied service 
connection, it based its decision on the veteran's service 
medical records and his application for benefits.  In making 
its decision, the RO concluded that there was no evidence 
showing that the veteran actually had the claimed disability.  
Since then, the veteran has submitted written statements and 
private medical opinions.  Those opinions have confirmed the 
presence of disabilities of both body parts.  

This evidence is new.  It was not of record prior to June 
1956.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of left ankle 
disability and a back disability that may be related to his 
military service.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a left ankle disability and a back 
disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the claimed disorders 
are related to the veteran's military service.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left ankle 
disability and a back disability.  To this extent, the appeal 
is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for a left ankle disability and back disability, VA has a 
duty to develop the veteran's claims prior to the issuance of 
a decision on the merits of the claims.  A review of the 
claims folder indicates that the RO has not obtained the 
veteran's private or VA medical records stemming from 1955 to 
the present in order to verify the chronicity of the two 
disorders since service (to the present).  

To add to this, the veteran has been "diagnosed" as 
suffering from the two disorders.  While the veteran was 
examined by a VA doctor in November 2005 in order to 
determine the etiology of the veteran's claimed disorders, 
the examiner did not have before him all of the veteran's 
medical records from 1955 to 2005 prior to examining the 
veteran.  The Board believes that if he had those records, he 
would have been able to provide more definitive diagnoses on 
both conditions.  Hence, the claim will be remanded for the 
purpose of obtaining all of the veteran's medical records and 
including those records with the veteran's claims folder.  
Moreover, once those records have been obtained, the veteran 
should be scheduled for another VA examination for the 
purpose of obtaining an etiological opinion on both 
conditions with the examiner having the benefit of being able 
to review all of the veteran's medical records in connection 
with the examination.  

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims, in 
accordance with the VCAA, and to ensure full 


compliance with due process requirements, this case must be 
REMANDED to the RO/AMC for the further development of 
evidence.

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since leaving 
service for the disabilities on appeal, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponsive so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

2.  After the above has been completed to 
the extent possible, the RO/AMC should 
schedule the veteran for an examination 
of his left ankle and back.  The examiner 
should be provided with the veteran's 
claims folder and should review the 
veteran's medical history - both in 
service and after service.  Any tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should opine whether the 
veteran now suffers from any type of 
disability(ies) of the left ankle and 
back.  All findings should be reported in 
detail.  The examiner is asked to discuss 
the etiology of any found disorder and 
he/she should express an opinion, 


supported by adequate medical rationale, 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any found disorder is related to the 
veteran's military service or to the back 
and ankle conditions he received 
treatment for while in service.  If a 
conclusion cannot be made concerning 
whether any found disorder is related to 
the veteran's military service, the 
examiner should then discuss the likely 
etiology of the found disabilities.

The examiner should further discuss the 
opinions provided by the veteran's 
doctors in December 2004, who found that 
the disabilities from which the veteran 
now suffers therefrom are related to the 
veteran's military service.  If the 
examiner disagrees with the veteran's 
private medical care providers and their 
diagnoses, the examiner must provide 
reasons and bases as to why he/she 
disagrees with those diagnoses.

The claims folder and this Remand must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
results proffered by the examiner must 
reference pertinent documents in the 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions 


have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


